52 U.S. 552 (____)
11 How. 552
THE UNITED STATES, APPELLANTS,
v.
DAVID M. HUGHES, ROBERT SEWALL, AND FRANKLIN HUDSON, A MINOR, BY HIS TUTOR, HOLMES HUTCHINSON.
Supreme Court of United States.

*557 It was argued by Mr. Crittenden (Attorney-General), for the United States, and submitted on printed argument by Mr. Henderson for the appellees.
*567 Mr. Justice CATRON delivered the opinion of the court.
The attorney of the United States for the District of Louisiana on behalf of the United States filed an information in the nature of a bill in chancery, against David M. Hughes, having for its object the repeal and surrender of a patent for 175 46/100 acres of land, made to Hughes by the President of the United States, April 16, 1841. The bill proceeds on the ground that said patent was fraudulently obtained, being in violation of the rights of Sewall and Hudson, deriving title from John Goodbee, who entered the land as his preëmption claim under the act of April 12, 1814, paid the purchase-money, and got a certificate of purchase, in 1822, for 160 acres; but when the public surveys were executed, the legal subdivision was found to contain 15 46/100 acres more, to which Goodbee's right of preëmption also extended.
The validity of Goodbee's entries depends on the regulations of the land-office, made in pursuance of statutes enacted by Congress; and which statutes and regulations are accurately set forth by the Attorney-General in his argument in this cause, and need not be further stated here.
It appears that in 1836 Hughes entered the same land, with full knowledge that those holding possession under Goodbee's title were owners and cultivating a sugar-plantation on it. The existence of Goodbee's preëmption right and better title was overlooked at the land-office in Louisiana, where the entry of Hughes was made; and again at the General Land-Office until after his patent had issued.
As the bill was demurred to, no dispute can be raised on the question of fraud, nor can any doubt exist that this second purchase was fraudulently obtained, Sewall and Hudson being notoriously in possession of the land as owners when Hughes made his entry at the land-office.
1st. The first and main objection made for defendant Hughes is, that this proceeding is improper, and will not lie.
*568 It is to be regretted that this was not a simple bill in equity brought by the United States against the defendant Hughes, praying that the patent might be annulled and surrendered by a decree in chancery, without any attempt of assimilating the proceeding to an information brought by the Attorney-General on behalf of the crown, in England, to repeal a patent. In this country, the lands of the United States, lying within the States, are held and subject to be sold (under the authority of Congress), as lands may be held and sold by individual owners, or by ordinary corporations; and similar remedies may be employed by the United States as owners, that are applicable in cases of others. This, we think, is manifest. It was so held in the case of King et al. v. The United States, 3 How. 773.
In substance, this is a bill in equity for and on behalf of the United States, because of an injury done to the United States by Hughes, the defendant, and we will not dismiss it for want of form.
By the Constitution, Congress is vested with power to dispose of the public lands, and to make all needful rules and regulations respecting them. Under existing regulations, Goodbee had a right to enter the land in dispute in exclusion of others, and did so; and the United States, as owner, having been paid for the land, was bound to make the purchaser a title, in the same manner that an individual would have been bound under similar circumstances.
As the patent to Hughes is a conveyance of the fee, the United States stand divested of the legal title, and therefore cannot fulfil their engagement with Goodbee and his alienees, to whom they stand bound for a legal title, until the grant to Hughes is annulled.
It is manifest that, if the agents of an individual had been thus imposed on, the conveyance could be set aside because of mistake on part of such agents, and fraud on part of the second purchaser, in order that the first contract could be complied with. Nor can it be conceived why the government should stand on a different footing from any other proprietor.
Hughes has no right to complain, for so soon as it was discovered that he had defrauded the government, and those claiming under it, his purchase-money was tendered, and a surrender of the patent demanded; but he refused to receive the money, or surrender his legal advantage.
2d. The demurrer having been sustained, and the bill dismissed by the Circuit Court, it is insisted here that no appeal would lie, because the matter in dispute does not appear to have amounted to $2,000. All the assignments from Goodbee down to the present owners (Sewall and Hudson) are exhibited *569 with the bill, as a part thereof; the first of which is a notarial conveyance from Goodbee to Bush, dated in 1822. It states that the consideration of $ 2,000 had been paid for the land; and, there being a sugar-plantation on it, we assume its value to be quite equal now. As we are bound by complainant's allegation of value, no controversy can be raised on the fact. If, however, any objection existed, value could be proved here in like manner as is usually done in cases of ejectment, where there is no allegation what the property in dispute is worth.
We are of opinion that the patent to Hughes should be vacated and annulled; and accordingly order that the decree of the Circuit Court of the District of Louisiana be reversed; and it is adjudged and decreed, that the patent made to David Michael Hughes by the President of the United States, on the 16th day of April, A.D. 1841, for 175 46/100 acres of land, being for section 54 in township 10 of range 12 east, in the district of lands subject to sale at New Orleans, Louisiana, be, and the same is hereby, vacated, and declared null and void. And it is also ordered and decreed, that said David Michael Hughes do, within one calendar month from the time of filing and entering the mandate of this court in the Circuit Court for the District of Louisiana, surrender said patent to the clerk of the aforesaid Circuit Court, who will certify on its face that said patent is annulled by this decree; which certificate he will sign and further authenticate under the seal of his court, and then forward said patent to the Commissioner of the General Land-Office at Washington city.
And it is further adjudged and decreed, that said David Michael Hughes be, and he is hereby, for ever enjoined from prosecuting any suit in law or equity on said patent, as evidence of title.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Eastern District of Louisiana, and was argued by counsel. On consideration whereof, it is now here ordered and decreed by this court, that the decree of the said Circuit Court in this cause be, and the same is hereby, reversed; and this court, proceeding to render such decree as the said Circuit Court ought to have rendered, doth order, adjudge, and decree, that the patent made to David Michael Hughes by the President of the United States, on the 16th day of April, A.D. 1841, for section 54 in township 10 of range 12 east, in the district of lands subject to sale at New Orleans, Louisiana, containing 175 46/100 acres of *570 land, be, and the same is hereby, vacated and annulled; that the said David M. Hughes do, within one calendar month from the time of filing the mandate of this court in the said Circuit Court, surrender said patent to the clerk of said court; that the said clerk shall certify under the seal of the said court, on the face of the said patent, that it is annulled by this decree, and then transmit the same to the Commissioner of the General Land-Office at Washington city; that the said David M. Hughes be, and he is hereby, for ever enjoined from prosecuting any suit in law or equity on said patent as evidence of title. And it is further adjudged and decreed, that this cause be, and the same is hereby, remanded to the said Circuit Court, with directions to carry this decree into effect, and for such further proceedings to be had herein, in conformity to the opinion of this court, as to law and justice may appertain.